J-S10009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD REESE WORKMAN, JR                  :
                                               :
                       Appellant               :   No. 1096 MDA 2021

         Appeal from the Judgment of Sentence Entered March 8, 2021
           In the Court of Common Pleas of Northumberland County
                  Criminal Division at CP-49-CR-0001190-2020


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                               FILED MARCH 31, 2022

        Richard Reese Workman, Jr. (Appellant) appeals from the judgment of

sentence imposed after he pled guilty to one count each of recklessly

endangering another person, flight to avoid apprehension, possession of a

controlled substance, and possession of a small amount of marijuana.1

Appellant challenges the discretionary aspects of his sentence. We affirm.

        Appellant entered an open guilty plea to the above charges on December

14, 2020.      The trial court deferred sentencing for the preparation of a

presentence investigation (PSI) report.        On March 8, 2021, the trial court

sentenced Appellant to an aggregate 1½ - 4 years in prison, with credit for

203 days of time served (comprised of 1-2 years at Count 5 for recklessly

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2705, 5126(a); 35 P.S. §§ 780-113(a)(16), (a)(31).
J-S10009-22



endangering another person; 6 months – 2 years at Count 3 for flight to avoid

prosecution, consecutive to Count 5; 6 – 12 months at Count 7 for possession

of a controlled substance, concurrent to Count 5; and costs and fines at Count

6 for possession of a small amount of marijuana). See N.T., 3/8/21, at 3-4.

     Appellant filed a timely post-sentence motion, which the court denied

by operation of law.       See Order, 7/13/21; see also Pa.R.Crim.P.

720(B)(3)(b). Appellant timely appealed. Both Appellant and the trial court

have complied with Pennsylvania Rule of Appellate Procedure 1925.

     Appellant presents two issues for review:

     a. [Did the trial court fail] to adequately weigh the standards set
        forth in 42 Pa.C.S.A. § 9721(b) when imposing an excessive
        aggregate sentence of eighteen (18) to forty-eight (48)
        months’ state imprisonment for a guilty plea to the aforesaid
        charge(s)[?]

     b. [Did the trial court abuse its discretion when it] improperly
        failed without explanation to provide reason(s) for not
        considering the least restrictive sentencing alternative(s)
        encompassed within the [PSI] Report prepared by the
        Northumberland County PA Adult Probation Office in
        accordance with 42 Pa.C.S.A. § 9721(b); which recommended
        a standard range sentence of three (3) to fourteen (14)
        months’ imprisonment for a guilty plea to each of one (1) count
        of Recklessly Endangering Another Person under 18 Pa.C.S.A.
        § 2705 and one (1) count of Possession of a Controlled
        Substance under 35 P[.S.] § 780-113(a)(16) to be run
        concurrent with each other in combination with a probation
        level (RS-6) sentence for a guilty plea to one (1) count of Flight
        to Avoid Apprehension under 18 Pa.C.S.A. § 5126(a) and a fine
        for one (1) count of Possession of a Small Amount of Marijuana
        under 35 P[.S.] § 780-113(a)(31), all with [Appellant]
        receiving credit of two-hundred-three (203) days for time
        served with eligibility for immediate parole in this case[?]



                                     -2-
J-S10009-22



Appellant’s Brief at 8-9 (emphasis omitted).2

        Appellant challenges the discretionary aspects of his sentence.3 “The

right to appellate review of the discretionary aspects of a sentence is not

absolute[.]”    Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super.

2014). Rather, where an appellant challenges the discretionary aspects of a

sentence, the appeal should be considered a petition for allowance of appeal.

Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

        Pertinently:

        An appellant challenging the discretionary aspects of his sentence
        must invoke this Court’s jurisdiction by satisfying a four-part
        test[.] We conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
        and 903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify sentence, see
        Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
        Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
        that the sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).
____________________________________________


2   The Commonwealth has not filed a reply brief.

3   We have explained:

        Generally, upon the entry of a guilty plea, a defendant waives all
        claims and defenses other than those sounding in the jurisdiction
        of the court, the validity of the plea, and what has been termed
        the “legality” of the sentence imposed.        However, where a
        defendant pleads guilty without any agreement as to sentence,
        (i.e. an open plea), the defendant retains the right to petition this
        Court for allowance of appeal with respect to the discretionary
        aspects of sentencing….

Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa. Super. 2017) (citations
omitted). Because Appellant entered an open plea, his claim challenging the
discretionary aspects of sentencing is not waived.

                                           -3-
J-S10009-22



Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

      Appellant has timely filed a notice of appeal and preserved his

sentencing claim in a post-sentence motion.        See Post-Sentence Motion,

3/12/21.     Also, he included in his brief the requisite concise statement of

reasons relied upon for appeal pursuant to Pa.R.A.P. 2119(f). Appellant’s Brief

at 13.     We therefore examine whether Appellant has raised a substantial

question.

      “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”     Commonwealth v. Ahmad, 961

A.2d 884, 886-87 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines there is a substantial question that

the sentence is not appropriate under the Sentencing Code. Commonwealth

v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).        “A substantial question

exists where an appellant sets forth a plausible argument that the sentence

violates a particular provision of the Sentencing Code or is contrary to the

fundamental norms underlying the sentencing process.” Id.

      In his Pa.R.A.P. 2119(f) statement, Appellant asserts the trial court

“improperly failed without explanation to provide reason(s) for not considering

the least restrictive sentencing alternative(s) encompassed within the [PSI]

Report,”    which   recommended     that   the   sentences   run   concurrently.

Appellant’s Brief at 13. Further, he argues the court failed to “adequately

                                     -4-
J-S10009-22


weigh the standards set forth in 42 Pa.C.S.A. [§] 9721(b) when imposing an

excessive aggregate sentence” of 1½ - 4 years in prison. Id. at 15. This

Court has held that a defendant raises a “substantial question by alleging that

the sentencing court did not sufficiently state its reasons for the sentence.”

Commonwealth v. McNabb, 819 A.2d 54, 56 (Pa. Super. 2003).                        We

therefore review Appellant’s substantive argument.

      [T]he proper standard of review when considering whether to
      affirm the sentencing court’s determination is an abuse of
      discretion .... [A]n abuse of discretion is more than a mere error
      of judgment; thus, a sentencing court will not have abused its
      discretion unless the record discloses that the judgment exercised
      was manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will. In more expansive terms, our Court recently
      offered: An abuse of discretion may not be found merely because
      an appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous.

      The rationale behind such broad discretion and the concomitantly
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it.

Moury, 992 A.2d at 169–70 (citation omitted).

      A sentencing court is statutorily required to disclose in open court the

reasons for the sentence imposed. See 42 Pa.C.S.A. § 9721(b) (“In every

case in which the court imposes a sentence for a felony or misdemeanor, ...

the court shall make as a part of the record, and disclose in open court at the

time of sentencing, a statement of the reasons for the sentence imposed.”).

However, the court “is not required to parrot the words of the Sentencing


                                        -5-
J-S10009-22



Code, stating every factor that must be considered under Section 9712(b)[.]”

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa. Super. 2014). The

sentencing court “can satisfy this disclosure requirement by indicating, on the

record, that he has been informed by a [PSI].” Commonwealth v. Egan,

679 A.2d 237, 239 (Pa. Super. 1996).

       Here, our review discloses that although the trial court did not “place on

the record” its reasons for imposing Appellant’s sentence, it referred to the

PSI,   stating,   “I’m    going    to   sentence   [Appellant]   according   to   the

recommendation through the [PSI] … .” N.T., 3/8/21, at 3. Because the court

relied upon the PSI and sentenced Appellant within the guidelines, it did not

abuse its discretion.      Egan, supra at 239; see also Commonwealth v.

Fowler, 893 A.2d 758, 766 (Pa. Super. 2006) (rejecting claim that the court

abused its discretion by imposing the sentence without stating adequate

reasons on the record, and holding that “[s]ince the sentencing court had and

considered a [PSI], this fact alone was adequate to support the sentence[.]”).

No relief is due.4

       Judgment of sentence affirmed.




____________________________________________


4  We could also deny relief because Appellant’s conclusory argument is
undeveloped and fails to cite legal authority to support his sentencing claim.
See Pa.R.A.P. 2119 (the argument section shall include a “discussion and
citation of authorities as are deemed pertinent”). Although we could dismiss
on this basis, we decline to do so. See Pa.R.A.P. 2101.

                                           -6-
J-S10009-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2022




                          -7-